Citation Nr: 9922726	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased disability rating for low back 
strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1971 
to September 1972.  

This appeal arises from an August 1997 rating action of the 
Manchester, New Hampshire, regional office (RO).  By that 
decision, the RO denied the veteran's claim of entitlement to 
a disability evaluation greater than 20 percent for his 
service-connected low back strain.  Based upon additional 
medical evidence received following the veteran's timely 
perfection of his appeal of this denial, the RO, by a March 
1999 rating action, granted an increased (40 percent) 
evaluation, effective from March 14, 1997, for the 
service-connected low back strain.  


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following an August 1997 rating decision by 
which the RO denied a disability evaluation greater than 
20 percent for low back strain.  

2.  The veteran subsequently submitted a written withdrawal 
of the appeal of this increased rating issue.  


CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) does not have 
jurisdiction to consider an increased rating claim for low 
back strain.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204.  When an appellant does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and therefore a dismissal 
is appropriate.  38 U.S.C.A. § 7105(d).  

In the present case, by an August 1997 rating action, the RO 
denied the claim of entitlement to a disability evaluation 
greater than 20 percent for low back strain.  In the same 
month, the RO notified the veteran of the denial.  
Thereafter, in September 1997, the RO received from the 
veteran's representative a notice of disagreement with the 
agency's denial.  Also in September 1997, the RO furnished 
the veteran a statement of the case regarding this increased 
rating issue.  In the same month, the veteran's 
representative submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in which he expressed the veteran's 
continued disagreement with the 20 percent evaluation 
assigned for the service-connected low back strain.  

At a personal hearing conducted before a hearing officer at 
the RO in December 1997, the veteran presented testimony 
regarding the increased rating issue.  By a March 1998 
decision, the hearing officer confirmed and continued the 
20 percent disability rating for the veteran's 
service-connected low back strain.  

Following consideration of additional medical evidence 
received after the hearing officer's March 1998 decision, the 
RO, by a March 1999 rating action, granted an increased 
disability evaluation of 40 percent for the service-connected 
low back strain, effective from March 14, 1997.  In April 
1999, the RO notified the veteran of this award.  

In January 1999, the RO notified the veteran that his appeal 
was being certified and that his records were being 
transferred to the Board in Washington, D.C.  Thereafter, in 
a statement received at the Board in late July 1999, the 
veteran specifically stated that he wished to drop his 
appeal.  Importantly, the veteran expressed his desire to 
withdraw the appeal of this increased rating claim in 
writing.  See 38 C.F.R. § 20.204.  Given the clear message of 
the veteran's July 1999 statement, the Board concludes that 
further action with regard to the veteran's appeal is not 
appropriate.  38 U.S.C.A. § 7105(d).  


ORDER

The appeal of the claim of entitlement to an increased rating 
for low back strain is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

